Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 are pending.
Claims 1-8 are rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-30-21 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller (U.S. PG Pub. 2015/0220378) in view of Yamada (JP 2001-156818) in view of Jacovetty (U.S. PG Pub. 2006/0207980).

As to claim 1, Moller teaches safety system comprising: a memory(element 5); a processor connected to the memory and configured execute a safety program(element 5); a first communication unit configured to communicate data with one or more safety components via a first transmission line; [0045, 0048]and a second communication unit configured to communicate data with one or more safety components via a second transmission line[0055, 0060], wherein the second communication unit and the first communication unit are configured to independently of each other perform processing involved in communicating data[0062 see independent I/O 20 in fig. 2 a plurality of memory areas for the safety program executed by the processor to refer to, each memory area being associated with any predetermined one of the first and second data areas[0057].  

Moller teaches most of the claimed invention, but fails to teach all of the claimed invention.  However, Yamada remedies this as follows:

Yamada teaches the memory includes a first data area that holds data communicated by the first communication unit and a second data area that holds data communicated by the second communication unit which are arranged independently of each other the Further, in the RAM 6, each memory area of ​​the reception data memory 6c for storing the received data and the transmission data memory 6d for storing the transmission data is set, and the first and second reception use Among the data primarily stored in the primary storage data memories 6a and 6b, the data satisfying certain conditions is transferred to the reception data memory 6c. That is, as will be described later, if the transmission lines 1 and 2 are normal, data is received from both systems, so that the data contents stored in the primary storage data memories 6a and 6b for the first and second receptions are also included. It will be the same. Therefore, the contents stored in the primary storage data memories 6a and 6b for both receptions are checked, and if they match, the data is stored in the reception data memory 6c assuming that normal reception has occurred. On the other hand, if they do not match, it is determined that there is an abnormality in the transmission line, a predetermined process is executed (details will be described later), and the correct data is stored in the reception data memory 6c.”.  Furthermore, Yamada teaches that this is done in a single location using a single processor (The transmission method of the present invention is a method of transmitting data in a network in which a plurality of nodes are connected in a loop, and the nodes can be connected to a transmission line. 2. The processing means for storing the received data received by the first and second transmission / reception units, and the processing means for storing the reception data received by the first and second transmission / reception units, respectively, bypass the processing means. A node that includes a bypass route that enables transmission from the other transmission / reception unit and an opening / closing means for opening / closing the bypass route, opens the bypass route, and transmits data from the first and second transmission / reception units. Then, after a certain period of time, the node that operates to close the bypass route, closes the bypass route, stores the received data in the primary storage unit, and transfers the received data to another adjacent node. Among the received data stored in the primary storage unit, valid data is stored as formal received data. The processing means is realized by MPU4 in the embodiment.).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Moller with Yamada since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be substituting the two separate memory areas for the two separate safety component processing of the safety controller in Yamada for the storing structure of Moller.  One of ordinary skill in the art would expect the system of Moller to run similarly or better using the memory areas of Yamada since it makes the system more robust.

Moller with Yamada teaches most of claimed invention, but fails to explicitly teach that the user each memory area being associated with any predetermined one of the first and second data areas based on a setting set via a user interface.

However, this is an obvious variation as taught by Jacovetty as follows:

As to claim 1, Jacovetty teaches teach that the user each memory area being associated with any predetermined one of the first and second data areas based on a setting set via a user interface[0057].



As to claim 2, Moller teaches wherein the second communication unit and the first communication unit communicate data in accordance with periods or events independent of each other[0057].  

As to claim 3, Moller teaches wherein the first and second communication units communicate data with their respective target safety components in accordance with transmission protocols independent of each other[0020 – multiple I/o units].  

As to claim 4, Moller teaches wherein in the memory there is arranged a memory area to which the safety programPreliminary Amendment filed: June 24, 2019 executed in the processor refers[0057]. 

As to claim 4, Yamada teaches the memory area includes an area associated with the first data area and an area associated with the second data area(6a and 6b).  

As to claim 5, Moller teaches a safety controller comprising: a memory(element 5); a processor connected to the memory and configured execute a safety program(element 5); and an interface configured to connect the processor to a first communication unit and a second communication unit(fig. 2 elements 5, 20, 8, 13, 3, 11), wherein the first communication unit is configured to communicate data with one or more safety components via a first transmission line[0045, 0048], , the second communication unit is configured to communicate data with one or more safety components via a second transmission line[0055, 0060], the second communication unit and the first communication unit are configured to independently of each other perform processing involved in communicating data[0062 – see multiple I/O interfaces 20), a plurality of memory areas for the safety program executed by the processor to refer to, each memory area being associated with any predetermined one of the first and second data areas[0057].  

Yamada and Jacovetty teachings can be seen above and will not be repeated here.

As to claim 6, Moller teaches wherein the second communication unit and the first communication unit communicate data in accordance with periods or events independent of each other [0057].  

As to claim 7, Moller teaches wherein the first and second communication units communicate data with their respective target safety components in accordance with transmission protocols independent of each other[0020 – multiple I/O units].  

As to claim 8, Yamada teaches wherein in the memory there is arranged a memory area to which the safety program executed in the processor refers, and the memory area includes an area associated with the first data area and an area associated with the second data area (The data received by both systems is stored in the primary storage data memories 6a and 6b via the first and second serial communication interfaces 4a and 4b of the MPU4, and both systems have the same data. Is confirmed by the MPU 4, it is determined that the data is officially received, and the data is stored in the received data memory 6c.).  Examiner believes that further definition of the safety program would be helpful. As it is any program that is run can be considered the safety program. 

Response to Arguments
Applicant’s arguments, see pages 9-10 of the response, filed 8-30-21, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2119